Title: John Quincy Adams to Thomas Boylston Adams, 2 November 1795
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My Dear Brother.
            Helvoet November 2. 1795.
          
          The letter from Charles enclosed in yours of yesterday, accompanies as he says the bills, which may therefore be expected

immediately for acceptance. As they are at thirty days sight, it will perhaps be necessary to pay the money before the close of the year.
          The sum of f. 7,500. will just about absorb that for which I have a right to draw upon the bankers at Amsterdam, untill the last of December: I must therefore request you to economize with what money you have, so as not to draw for any more, on my account, untill the commencement of the new year.
          A few days before Charles’s bills shall be payable, let the bankers know, that you shall have occasion for ƒ7,500 on my account, and request them, if they think that sum will exceed what they are authorized to pay me, by the orders of the Secretary of State, to inform you how much of it they will pay. Then for the amount of the difference between that, and the sum necessary to discharge the bills, sell one or more of my Dutch Obligations, as there may be occasion.
          I would not call for a stuiver beyond my rigorous demand, because an accident may terminate my claim upon the United States for my salary, expences &c. and because the possibility of such an accident, deserves additional consideration, at a moment when I am in expectation of crossing the water.
          I might indeed consider the last ƒ. 1000 I received, as a charge upon my present expedition, as most of it will really be, and that would entirely save the necessity of selling any of the Obligations; but in cases where public money is concerned, I hold it better, to stop certainly a mile short of the mark, than incur the chance of stepping an inch beyond it.
          If you can however arrange the business so as that Charles’s bills shall be punctually paid without overdrawing on the bankers, and without selling any Obligations, it will best accomodate me.
          Should an answer from the State Department to my letter of July 3d. be received and allow the charge which I therein requested permission to make, my right to draw on the bankers would in that case exceed considerably the ƒ. 7,500.— As it is, the deficiency will be so small, that I think it cannot necessitate the sale of more than one bond.
          Your transactions respecting Cowing’s affair are approved. You will find in my letter to your father sent you yesterday, my opinion that approbation is the highest reward due, or at least to be expressed, for the proper conduct of a young public servant, like you and me. My father’s last eulogium was really oppressive; and the more so because in him, I know it was sincere. Of his judgment, I

have the highest reverence, insomuch that when it regards myself I am afraid of forgetting that it is the judgment of a Parent.
          I sent you a small packet from hence on the 28th: ulto: and another on the 29th: As the last contained Captain Barney’s letter and my advice upon Cowing’s business, your letter of yesterday implies the receipt of it. The former you do not mention.— Nor have you said any thing on the subject of enquiries whether I could obtain a flag to go from Scheveling, as Count Löwenhielm did some time since, to send. As I likewise wrote you yesterday, I hope to hear from you again to-morrow. I am not certain that I shall want the flag, but the difficulties to go from hence rather multiply than diminish. I am nearly determined not to go with Graham, but hope to have one other chance, before I decide upon returning to the Hague. At any rate, I wish you to answer this Letter. The Post-Master here will doubtless at my request send back to you, any Letter for me which may arrive subsequent to my departure.
          You will find your personal convenience in my getting away; for I shall then not trouble you with so many Letters to copy into the books.— Here are now two more. That for my joint friends you will forward or deliver as you may have an opportunity.
          Ay! Charles has got the start of me, to be sure. I was not so restive under correction, and submitted to sacrifice my chance. God bless him, his wife, and all their posterity to come! If you should follow his example, and get into a snug corner of matrimonial enjoyment, while I continue to be buffeted about the world in solitary celibacy, you may be assured of having the same cordial good wishes of your / affectionate brother
          
            John Q. Adams.
            Novr: 3. 10. A.M.
          
          
            Wind as fair as it can blow; but no prospect of sailing this day.
          
        